Name: 88/354/EEC: Council Decision of 7 June 1988 accepting, on behalf of the Community, the recommendation of the Customs Cooperation Council of 13 June 1985 on the temporary admission of radio and television production and broadcasting equipment
 Type: Decision
 Subject Matter: communications;  tariff policy;  organisation of transport
 Date Published: 1988-06-28

 Avis juridique important|31988D035488/354/EEC: Council Decision of 7 June 1988 accepting, on behalf of the Community, the recommendation of the Customs Cooperation Council of 13 June 1985 on the temporary admission of radio and television production and broadcasting equipment Official Journal L 161 , 28/06/1988 P. 0001 - 0002 Finnish special edition: Chapter 2 Volume 6 P. 0095 Swedish special edition: Chapter 2 Volume 6 P. 0095 COUNCIL DECISION of 7 June 1988 accepting, on behalf of the Community, the recommendation of the Customs Cooperation Council of 13 June 1985 on the temporary admission of radio and television production and broadcasting equipment (88/354/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28, 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the recommendation on the temporary admission of radio and television production and broadcasting equipment was adopted by the Customs Cooperation Council on 13 June 1985; whereas it is necessary for the Community to adopt a position with regard to it; Whereas the said recommendation may be accepted by the Community with immediate effect; Whereas the first measure called for by the recommendation can be implemented pursuant to the existing Community provisions on temporary importation arrangements, namely the third indent of Article 13 (1) and Annex I to Commission Regulation (EEC) No 1751/84 of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements (2), as amended by Regulation (EEC) No 3813/85 (3), Articles 2, 3 (4) and 12 of Council Directive 85/362/EEC of 16 July 1985 on the harmonization of the laws of the Member States relating to turnover taxes-Exemption from value added tax on the temporary importation of goods other than means of transport (4), and Article 4 of Council Directive 83/182/EEC of 28 March 1983 on tax exemptions within the Community for certain means of transport temporarily imported into one Member State from another (5); Whereas the second and third measures called for by the recommendation could require particular implementing arrangements, to be specified by the Member States, HAS DECIDED AS FOLLOWS: Article 1 The recommendation of the Customs Cooperation Council of 13 June 1985 on the temporary admission of radio and television production and broadcasting equipment is hereby accepted on behalf of the Community with immediate effect, subject to the conditions of application set out in Annex I. The text of the recommendation is set out in Annex II. Article 2 The President of the Council shall designate the person empowered to notify the General-Secretariat of the Customs Cooperation Council of the acceptance of the recommendation by the Community, with immediate effect, subject to the conditions of application referred to in Article 1. Done at Luxembourg, 7 June 1988. For the Council The President M. BANGEMANN (1) OJ No C 167, 27. 8. 1968. (2) OJ L 171, 29. 6. 1984, p. 1. (3) OJ L 368, 31. 12. 1985, p. 7. (4) OJ L 192, 24. 7. 1985, p. 20. (5) OJ L 105, 23. 4. 1983, p. 59. ANNEX I CONDITIONS OF APPLICATION Community legislation covers only some of the matters dealt with by the recommendation. For matters not covered by Community legislation, Member States shall provide information on any implementing arrangements of their own, until Community rules are introduced. ANNEX II RECOMMENDATION OF THE CUSTOMS COOPERATION COUNCIL of 13 June 1985 on the temporary admission of radio and television production and broadcasting equipment THE CUSTOMS COOPERATION COUNCIL, considering that, in general, temporary admission facilities are granted to radio and television production and broadcasting equipment, having regard to the Customs Convention on the temporary importation of professional equipment (8 June 1961), having regard to the Customs Convention on the ATA carnet for the temporary admission of goods (6 December 1961), having regard to the recommendation of the Council concerning the use of temporary importation papers in respect of radio and television vans (1 December 1955), having regard to the recommendation of the Council on the temporary admission of radio and television vans (9 June 1977), desiring to simplify customs formalities with a view to facilitating the admission of this equipment and the vehicles carrying it, recommends that members and customs or economic unions should require from approved public and private bodies or their agents neither temporary admission documents nor security for the temporary admission of radio and television production and broadcasting equipment, including radio or television vans, and that for the purposes of customs control they should be content with the production in duplicate of a list or detailed inventory of such equipment, recommends that, wherever possible, members and customs or economic unions should require neither temporary admission documents nor security in respect of touring vehicles where these are used to transport such radio and television production and broadcasting equipment, recommends that members and customs or economic unions should allow such equipment and vehicles to cross their frontiers outside the normal business hours of customs offices in respect of commercial traffic, including on Sundays and public holidays, against payment for special services, where applicable, requests States, whether or not members of the Council, and customs or economic unions which accept this recommendation, to notify the Secretary-General of their acceptance, of the date from which they will apply the recommendation, and of the conditions of its application. The Secretary-General will transmit this information to the customs administrations of all members. He will also transmit it to any customs administrations of non-members or any customs or economic unions which have accepted this recommendation.